January 8, 1993       [NOT FOR PUBLICATION]
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-2112

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                   BEATRIZ JUNQUERA DE RIVERA,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. Morton A. Brody, U.S. District Judge]
                                                     

                                             

                              Before

                   Torruella, Selya and Stahl, 

                         Circuit Judges.
                                       

                                             

     J. Hilary Billings for appellant.
                       
     Margaret  D. McGaughey,  Assistant  United States  Attorney,
                           
with  whom Richard S. Cohen,  United States Attorney,  and Jay P.
                                                                 
McCloskey, Assistant  United States Attorney, were  on brief, for
         
the United States.

                                             

                                             

          Per Curiam.  This is a guideline sentencing appeal.  We
                    

have  carefully  reviewed  the   appellant's  objections  to  the

district court's determination of her offense level and guideline

sentencing range (which, in  turn, led to her sentence).   Having

in mind, particularly, that a  criminal defendant must carry  the

burden of  proving her entitlement to downward adjustments in the

presumptively applicable  offense level, see, e.g., United States
                                                                 

v.  Ocasio,  914 F.2d  330,  332  (1st  Cir.  1990), and  that  a
          

deferential   standard    of   review   applies    to   factbound

determinations under the sentencing guidelines, see, e.g., United
                                                                 

States v. Ruiz, 905  F.2d 499, 508 (1st Cir. 1990)  (holding that
              

"where   there  is   more   than  one   plausible  view   of  the

circumstances,  the sentencing  court's choice  among supportable

alternatives cannot be clearly erroneous"), we see no sound basis

for overturning the lower court's findings.  

          We  need go  no  further.   We  have said  before  that

"[s]entencing appeals prosecuted .  . . in the tenuous  hope that

lightning  may strike  ought not  to be  dignified with  exegetic

opinions, intricate factual synthesis, or full-dress explications

of accepted legal principles."  United States v. Ruiz-Garcia, 886
                                                            

F.2d 474, 477 (1st Cir. 1989).  So it is here.

          The judgment of conviction and the sentence imposed are
                                                                 

affirmed.   See 1st Cir. Loc. R. 27.1.
               

                                2